          Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT                                              
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


------------------------------------------------------
Big Mozz, Inc.,                                        )
         Plaintiff,                                    )
                                                       )
v.                                                     )   Civil Action No. _1:21-cv-3336-PGG-RWL_
                                                       )
Big Stick Willy’s,                                     )
         Defendant.                                    )
------------------------------------------------------


                        BBBBBBBBBB
                        [PROPOSED] CONFIDENTIALITY STIPULATION & ORDER

         Discovery in this action is likely to involve production and disclosure of confidential, proprietary
or private information for which special protection from public disclosure and from use for any purpose
other than prosecuting this litigation would be warranted. To protect against the improper use or
disclosure of such information, the parties agree that good cause exists for the entry of this
Confidentiality Stipulation & Order (“Protective Order”) pursuant to the Federal Rules of Civil Procedure,
Rule 26(c). Accordingly, the parties hereby stipulate to and petition the Court to enter the following
Protective Order.

         The parties acknowledge that this Protective Order does not confer blanket protections on all
disclosures or responses to discovery and that the protection it affords from public disclosure and use
extends only to the limited information or items that are entitled to confidential treatment under the
applicable legal principles.

         The parties further acknowledge that this Protective Order does not entitle them to file
confidential information under seal or to ignore redaction rules and/or responsibilities, and rather that
Local Civil and/or ECF Rules set(s) forth the procedures that must be followed and the standards that
will be applied when a party seeks permission from the Court to file material under seal. Additionally,
the procedures governing Redactions and Filings Under Seal set forth as an Appendix to U.S. Magistrate
Judge Lehrburger’s Individual Practices in Civil Cases is hereby incorporated by reference.

         Therefore, to expedite discovery, to promote prompt resolution of disputes over confidentiality
of discovery materials, to protect private, commercial confidential, or other appropriate information of
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 2 of 17



the parties from disclosure or unauthorized use, and to ensure that the parties are permitted reasonably
necessary use of such materials during the present litigation, pursuant to Federal Rule of Civil Procedure
26(c) IT IS HEREBY ORDERED THAT:

                           INFORMATION SUBJECT TO THIS PROTECTIVE ORDER

        1. A party or nonparty (hereinafter collectively, “designating party”) may designate as
confidential, in whole or in part, any document, thing, oral testimony, personal knowledge, or
information (collectively “material”) that is confidential or that contains confidential information, which
is to be disclosed or produced to a party to this action. Material that is designated at any level of
confidentiality under this Protective Order is referred to herein as “designated material.” Any
designated material obtained by any party from any person pursuant to discovery in this litigation may
be used only for purposes of preparation and litigation of this matter.

        2. For purposes of this Protective Order, “CONFIDENTIAL,” as applied to designated material, is
material that constitutes or contains trade secrets or other confidential research, development,
proprietary or commercial information, or other information that is not publicly known, whether
embodied in physical objects, documents, or the factual knowledge of persons.

        3. For purposes of this Protective Order, “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES
ONLY,” as applied to designated material, is material that constitutes or contains proprietary financial or
technical or commercially sensitive competitive information that the producing party maintains as highly
confidential in its business, including information obtained from a nonparty subject to a current
Nondisclosure Agreement (“NDA”), information relating to past, current, and future products not yet
commercially released, strategic plans or analyses, technical documents that would reveal trade secrets,
non-public financial documents and settlement agreements or settlement communications, the
disclosure of which is likely to cause harm to the competitive position of the producing party.

        4. Designation shall be made, where practical, by marking each page of a document, each
separate part or component of a thing, each item of tangible media containing documents, or each
separate item of other material in a conspicuous manner. If not practical to so mark the material itself, a
container for or a tag attached to the material shall be so marked. The marking shall state: a)
“CONFIDENTIAL” or other similar legend; or b) “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES
ONLY” or other similar legend. All CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES
ONLY designated material not reduced to documentary, tangible or physical form or which cannot be

                                                      2
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 3 of 17



conveniently designated as set forth above, shall be designated by the producing party by informing the
receiving party of the designation in writing.

        5. In lieu of marking the original of a document or other material prior to inspection, the
designating party or its counsel may orally designate any document or other material being produced
for inspection thereby making it, and the information it contains, subject to the protections provided by
this Protective Order. However, each copy of such material subsequently delivered to inspecting counsel
must be marked as required by this Protective Order at the time it is so delivered in order to make the
document and copies subject to this Protective Order, provided, however, that the parties may agree on
a case-by-case basis that documents produced may be orally designated. Furthermore, as is further
explained in Paragraph 29, inadvertent production of documents without the proper designation shall
not be deemed a waiver of confidentiality with regard to that material or waiver of confidentiality of
similar information, and after notification of the inadvertent improper designation or failure to
designate the receiving party shall thereafter treat the information in accordance with the proper level
of designation.

        6. If during the course of a deposition taken in this action, any questions are to be asked or any
answers are to be given regarding designated material, then only persons designated under this
Protective Order to have access to the proper level of designated material, as appropriate, the deponent
(and the deponent’s counsel in the case of a separately represented nonparty), and the reporter and
videographer are allowed to be present during such portion of the deposition. This paragraph shall not
be deemed to authorize disclosure of any designated material to any person to whom disclosure is
prohibited under this Protective Order.

        7. For designated material presented in a deposition, the designating party shall request the
reporter to insert a statement regarding the confidentiality of the information into the deposition
transcript, or it may have five (5) calendar days after either receipt of the deposition transcript, if
ordered at the deposition, or receipt of the notice announcing the transcript’s Case availability,
whichever is applicable, within which to inform all parties, in writing, that portions of the transcript are
designated. No such deposition transcript shall be disclosed to any person other than persons
designated under this Protective Order to have access to the proper level of designated material, as
appropriate, and the deponent (and the deponent’s counsel in the case of a separately represented
nonparty) during these five (5) calendar days, and no person attending such a deposition shall disclose
the contents of the deposition to any person other than those allowed access under this Protective

                                                       3
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 4 of 17



Order during said five (5) calendar days. Upon being informed that certain portions of a deposition are
designated, each party shall cause each copy of the transcript in its possession, custody or control to be
marked in accordance with Paragraph 4 of this Protective Order, to the extent not already marked by
the reporter. Any deposition transcript, or portions of a deposition transcript designated under this
paragraph, shall be subject to all other paragraphs in this Protective Order affecting material so
designated.

                                        NO WAIVER OF PRIVILEGE

        8. Nothing in this Protective Order shall be construed as requiring disclosure of privileged
materials, materials subject to protection under the work-product doctrine, or materials which are
otherwise beyond the scope of permissible discovery.

        9. If material subject to a claim of attorney-client privilege or work-product immunity is
inadvertently produced, such production shall in no way prejudice or otherwise constitute a waiver of,
or estoppel as to, any claim of privilege or work-product immunity for such information. If a party has
inadvertently produced material subject to a claim of immunity or privilege, then promptly following
that party’s written request identifying the material for which a claim of inadvertent production is made,
that material shall be returned and all copies or reproductions of that material that may have been
made shall be destroyed. The party returning such information may move the Court for an Order
compelling production of such information, but the motion shall not assert as a ground for production
the fact or circumstances of the inadvertent production.

                                DISCOVERY RULES REMAIN UNCHANGED

        10. Nothing herein shall alter or change in any way the discovery provisions of the Federal Rules
of Civil Procedure. Identification of any individual pursuant to this Protective Order does not make that
individual available for deposition or any other form of discovery outside of the restrictions and
procedures of the Federal Rules of Civil Procedure, the Local Rules of the United States District Court in
which this action is proceeding, and the Individual Rules of Practice of the presiding/assigned United
States District Court Judge and/or Magistrate Judge.

                   PERSONS AUTHORIZED TO RECEIVE CONFIDENTIAL INFORMATION

        11. Designated material shall not be used by any recipient or disclosed to anyone for any
purpose other than in connection with the above-captioned action and shall not be disclosed by the


                                                     4
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 5 of 17



recipient to anyone other than those persons authorized to receive such material pursuant to this Order,
unless and until the restrictions herein are removed by order of the Court or by written stipulation of
the parties. Designated material may be subject to further conditions and restrictions below.

        12. Access to material designated CONFIDENTIAL and to any portion of any transcript, brief,
affidavit, memorandum, copy, or other paper that contains or reveals material so designated, shall be
limited to:

                (a) Officers, directors and/or other employees of the parties to this action to the extent
        necessary to assist outside counsel in preparation of this case or evaluate the merits of the case
        and assess settlement options;

                (b) The parties’ outside counsel of record and other outside counsel working on this
        matter (such other outside counsel must comply with Paragraph 15 below) and their respective
        supporting employees (including technical advisors, legal secretaries, paralegals, legal
        translators, and legal clerks) actually assisting such counsel in preparation of this case, except to
        the extent that any of these attorneys or employees are involved in the management or day-to-
        day business of the respective party;

                (c) Outside Consultants—meaning any outside persons (who are not officers, directors,
        employees, in-house counsel or otherwise involved in the management or day-to-day business
        of the respective party) and their clerical, engineering, technical, accounting, or financial
        support personnel, including, but not limited to, a proposed expert witness or consultant with
        whom counsel may deem it necessary to consult concerning technical, financial, or other
        aspects of this case for the preparation or trial thereof—who become qualified to receive
        material designated under this Protective Order in accordance with the procedure identified in
        Paragraph 15 below, provided

                        (i) that such clerical, engineering, technical, accounting, or financial support
                personnel have access to designated material only to the extent necessary to perform
                their duties; and

                        (ii) that such Outside Consultants agree that any clerical, engineering, technical,
                accounting, or financial support personnel working under the supervision of the Outside
                Consultants shall not be permitted to make any use or disclosure of designated
                materials which the Outside Consultants could not themselves make;

                                                      5
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 6 of 17



                (d) Court reporters involved in transcribing depositions or other proceedings in this
        litigation, and videographers involved in recording depositions only to the extent necessary to
        perform their duties;

                (e) Independent service bureaus that are engaged by counsel of record to perform
        clerical-type or exhibit-preparation services in connection with this litigation, e.g., photocopying,
        imaging, computer data entry, and the like, and that are under an obligation to maintain such
        material in confidence;

                (f) The Court;

                (g) Court personnel involved with this case;

                (h) Members of the jury in this case; and

                (i) Any person to whom the designating party agrees in writing.

        13. Documents, testimony, information and other things designated “HIGHLY CONFIDENTIAL –
OUTSIDE COUNSEL’S EYES ONLY,” or other similar legend may be disclosed only to the persons identified
in subsections (b) through (i) of Paragraph 12 of this Protective Order.

        14. Material designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S
EYES ONLY” may be disclosed to mock jurors engaged by any consultant in preparation for trial,
provided that no such persons are officers, directors or employees of any of the parties to this action,
that any such persons shall first sign an Undertaking, as set forth in Exhibit A below, prior to disclosure
of any designated material, and such Undertakings shall be retained under the control of counsel until
final termination of this action. A log of all designated materials disclosed to such mock jurors shall be
retained under the control of counsel until final termination of this action. Upon final termination of this
action, any person or entity who has designated or produced such disclosed information may request
copies of any such Undertakings executed by mock jurors to whom such material has been disclosed and
copies of the logs of the designated materials disclosed to the mock jurors. Upon receiving such a
request, counsel shall provide copies of the Undertakings and logs of the designated materials disclosed
to the mock jurors.

        15. Outside Consultants, or other outside counsel (as described in Paragraph 12) may become
qualified to receive material designated under the Protective Order in accordance with the following
procedure:

                                                      6
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 7 of 17



               (a) Counsel for any party proposing any such person shall submit to outside counsel of
       record for the other party (and also to third parties in the event the nonparty expert, consultant
       or other outside counsel will have access to designated material produced by such third parties
       under this Protective Order) a copy of an Undertaking, as set forth in Exhibit A below, signed by
       such person and that person’s current resume or curriculum vitae that lists the person’s
       business address, business title, profession, previous or current relationship with any party, and
       a listing of other cases in which the expert or consultant has testified. The original of each such
       Undertaking shall be maintained by counsel proposing the expert. If a particular nonparty expert
       or consultant has a concern signing an Undertaking because of the limitations imposed in such,
       the parties agree to meet and confer to discuss less restrictive requirements that can be placed
       on the specific nonparty expert under the circumstances;

               (b) Unless any other counsel shall notify proposing counsel of its objection to any such
       proposed person, and the basis therefore, within seven (7) calendar days after the receipt of a
       copy of the Undertaking and resume or curriculum vitae referred to in subparagraph (a) above,
       such person shall thereafter be deemed a qualified recipient and entitled to receive
       CONFIDENTIAL, HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY material pursuant to
       the terms and conditions of this Protective Order.

               (c) Should any counsel timely notify proposing counsel of its objection to any such
       proposed person and of the basis for its objection in accordance with subparagraph (b) above,
       he or she shall meet and confer with proposing counsel and if unable to resolve the objection(s),
       may file a motion within ten (10) calendar days after receipt of a copy of the Undertaking and
       resume or curriculum vitae referred to in subparagraph (a) above, seeking to preclude the
       proposed access. Proposing counsel shall not disclose material designated under this Protective
       Order to such proposed person before the expiration of the time for objection or before the
       resolution of any such objection. There shall be a reasonable basis for such objection.

                          CHALLENGES TO CONFIDENTIALITY DESIGNATIONS

       16. The parties will use reasonable care when designating materials as CONFIDENTIAL or HIGHLY
CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY. Nothing in this Protective Order shall prevent a
receiving party from contending that any or all materials designated as CONFIDENTIAL or HIGHLY
CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY have been improperly designated. A receiving party


                                                    7
          Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 8 of 17



may at any time request that the producing party cancel or modify the confidentiality designation with
respect to any materials.

         17. A party shall not be obligated to challenge the propriety of a CONFIDENTIAL or HIGHLY
CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY designation at the time made, and a failure to do so
shall not preclude a subsequent challenge thereto. Such a challenge shall be written, shall be served on
counsel for the producing party, and shall particularly identify the documents or information that the
receiving party contends should be differently designated. The parties shall use their best efforts to
resolve promptly and informally such disputes. If agreement cannot be reached, the receiving party shall
request that the Court cancel or modify a CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE
COUNSEL’S EYES ONLY designation.

                            LIMITATIONS ON THE USE OF DESIGNATED MATERIALS

         18. Each recipient of designated materials shall maintain such material in confidence in a secure,
safe area so as to preclude access by persons who are not entitled to receive such materials and shall
exercise the same standard of care with respect to the storage, custody, use and dissemination of such
material as is exercised by the recipient with respect to its own confidential and proprietary material,
but not less than the standard of care required to comply with this Protective Order.

         19. Except upon consent of the designating party or upon order of the Court, any and all
designated materials produced, served or otherwise made available during the course of this action,
together with all reproductions, copies, abstracts, indices or summaries of those materials, shall be used
only for the purpose of this litigation, shall not be used for any business purpose, and shall not be
disclosed to any person who is not entitled to receive such materials.

         20. Nothing in this Protective Order shall prevent any court reporter, video-graphic reporter,
mediator, or their employees, or the Court, any employee of the Court or any juror from reviewing any
evidence in this case for the purpose of these proceedings. Further, nothing in this Protective Order shall
impact one way or another on the admissibility of any document or other evidence at any hearing or at
trial.

         21. Except as may be otherwise ordered by the Court, any person may be examined as a witness
at depositions and trial and may testify concerning any designated material of which such person has
prior knowledge or legitimate access prior to this litigation. Without in any way limiting the generality of
the foregoing:

                                                     8
 Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 9 of 17



        (a) A present director, officer, and/or employee of a designating party may be examined
and may testify concerning all designated material which has been produced by that party and
shall be subject to the restrictions found in subparagraph 21(d)(ii);

        (b) A former director, officer, agent and/or employee of a designating party may be
deposed and may testify concerning any designated material of which he or she has prior
knowledge, including any designated material that refers to matters of which the witness has
personal knowledge or legitimate access prior to this litigation, which has been produced by
that party and which pertains to the period or periods of his or her employment and shall be
subject to the restrictions found in sub-paragraphs 21(d)(i) and (ii); and

        (c) Non-parties may be deposed or testify concerning any document containing
designated material of a designating party of which the non-party had knowledge or legitimate
access to prior to this litigation and shall be subject to the restrictions found in sub-paragraphs
21(d)(i) and (ii). Any person other than the non-party witness, his or her attorney(s), and any
person qualified under this Protective Order to receive the designated material in question shall
be excluded from the portion of the examination concerning such information, unless the
designating party consents to persons other than qualified recipients being present at the
examination. If the witness is represented by an attorney who is not qualified under this
Protective Order to receive such material, then prior to the examination, the attorney shall be
requested to provide an Undertaking, as set forth in Exhibit A below, that he or she will comply
with the terms of this Protective Order and maintain the confidentiality of designated material
disclosed during the course of the examination.

        (d) The following restrictions shall apply to use of copies of a document a party has
designated HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY material at a deposition,
but does not affect the use of other copies of the document properly obtained by those with
access to such documents prior to the deposition:

                (i) A witness who previously had access to a document designated HIGHLY
        CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY material, but who is not under a
        present non-disclosure agreement with the designating party that covers that
        document, may be shown the document if a copy of this protective order is attached to
        any subpoena or notice or request served on the witness for the deposition; and the


                                             9
        Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 10 of 17



                witness is advised on the record of the existence of the Protective Order and that the
                Protective Order requires the parties to keep confidential any questions, testimony or
                documents that are designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE
                COUNSEL’S EYES ONLY; and

                        (ii) With the exception of the witness’ copy, which will be subject to all the
                protections of this Protective Order, witnesses are not entitled to copy, take notes on,
                or retain copies of any CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S
                EYES ONLY material used or reviewed at the deposition to the extent not otherwise
                allowed by this Protective Order. The witness may not take out of the deposition room
                any exhibit that is marked CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE
                COUNSEL’S EYES ONLY. The designating party of any CONFIDENTIAL or HIGHLY
                CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY material used at the deposition may
                also require that the transcript and exhibits may only be reviewed by the witness in the
                offices of one of the counsel representing a party in this case (or another firm acting for
                one of the counsel representing a party in this case and under the supervision of one of
                the lawyers who is bound by the terms of the order) who will store the sole authorized
                copy the witness is entitled to retain. To the extent the witness makes notes regarding
                such transcript or exhibits, all such notes shall only be made at the offices of one of the
                counsel representing a party in this case (or another firm acting for one of the counsel
                representing a party in this case and under the supervision of one of the lawyers who is
                bound by the terms of the order) and such notes shall be stored and remain at such
                office as well.

        22. All transcripts of depositions, exhibits, answers to interrogatories, pleadings, briefs, and
other documents submitted to the Court which have been designated as CONFIDENTIAL or HIGHLY
CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY which contain material so designated, shall be filed in
sealed envelopes or other appropriate sealed containers on which shall be endorsed the title of this
matter, an indication of the nature of the contents of such sealed envelope or other container, the
words “CONFIDENTIAL [OR HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY] UNDER
PROTECTIVE ORDER OF [DATE]” and a statement substantially in the following form: This envelope
contains confidential information filed in this case by (name of party) and is not to be opened nor the
contents thereof to be displayed or revealed except by order of the Court presiding over this matter.


                                                     10
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 11 of 17



        23. A party filing pleadings under seal shall be required to confirm the confidentiality
designations for any given portion of such filing such that a non-filing party’s counsel can properly
redact the designated portions before providing permitted access to such redacted filing.

        24. The parties agree to meet and confer regarding whether (a) any procedures should be
implemented before any hearing, and at the pre-trial conference concerning the handling of designated
material, and (b) to request that the Court enter an order governing the handling of any information
designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” during such
hearing or at trial as part of its pre-trial order. Such conditions and safeguards at the Court’s discretion
may include, but are not limited to, in camera proceedings in chambers or proceedings where the
courtroom is closed to the general public. Nothing herein shall operate as a waiver or relinquishment of
a “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” designation, should
such materials be disclosed at a Court hearing or other proceeding where the general public is not so
excluded.

        25. Nothing in this Protective Order shall prohibit the transmission or communication of
CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY between or among qualified
recipients: (a) by e-mail; (b) by hand-delivery; (c) in sealed envelopes or containers via the mails or an
established freight, delivery or messenger service; or (d) by telephone, telegraph, facsimile or other
electronic transmission system; where, under the circumstances, there is no reasonable likelihood that
the transmission will be intercepted or misused by any person who is not a qualified recipient.

                            STORING OR VIEWING CONFIDENTIAL DOCUMENTS

        26. “CONFIDENTIAL” information may be stored or viewed only at: (a) the business locations and
private residences of outside counsel of record; (b) the business locations and private residences of an
Outside Consultant approved in accordance with this Protective Order; (c) the site where any deposition
relating to the information is taken; (d) the Court; (e) any intermediate location reasonably necessary to
transport the information (e.g., a hotel prior to the deposition); (f) locations for conducting any focus
group or mock trial, provided appropriate measures are taken to limit access to such materials only to
those approved under this Protective Order; or (g) the private business offices of officers, directors, or
employees of a party who are allowed to have access to “CONFIDENTIAL” information under this Order.
Copies of “CONFIDENTIAL” information may be made only to the extent reasonably necessary to
prepare work product or conduct proceedings in this litigation.


                                                     11
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 12 of 17



        27. “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” designated information may be
stored or viewed only at: (a) the business locations and private residences of outside counsel of record;
(b) the business locations and private residences of an Outside Consultant approved in accordance with
this Protective Order; (c) the site where any deposition relating to the information is taken; (d) the
Court; or (e) any intermediate location reasonably necessary to transport the information (e.g., a hotel
prior to the deposition). Copies of “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY”
information may be made only to the extent reasonably necessary to prepare work product or conduct
proceedings in this litigation.

                                        DISCOVERY FROM EXPERTS

        28. Testifying experts shall not be subject to discovery on any draft of his or her report in this
case and such draft reports, notes or outlines for draft reports developed and drafted by the testifying
expert and/or his or her staff are also exempt from discovery subject to the following limitations:

                 (a) Discovery of materials provided to testifying experts shall be limited to those
        materials, facts, consulting expert opinions, and other matters actually relied upon by the
        testifying expert in forming his final report, trial or deposition testimony or any opinion in this
        case. No discovery can be taken from any consulting expert except to the extent that consulting
        expert has provided information, opinions or other materials to a testifying expert, who then
        relies upon such information, opinions or other materials in forming his final report, trial or
        deposition testimony or any opinion in this case.

                 (b) No conversations or communications between counsel and any testifying or
        consulting expert will be subject to discovery unless the conversations or communications are
        relied upon by such experts in formulating opinions that are presented in reports or trial or
        deposition testimony in this case.

                 (c) Materials, communications and other information exempt from discovery under the
        foregoing paragraphs shall be treated as attorney-work product for the purposes of this
        litigation and protective order.

                         INADVERTENT PRODUCTION AND IMPROPER DISCLOSURE

        29. Inadvertent production of confidential material without proper designation shall not be
deemed a waiver of confidentiality with regard to the information inadvertently disclosed, nor shall it be


                                                     12
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 13 of 17



deemed a waiver of confidentiality with regard to similar information. A party who discovers such
inadvertent production shall promptly inform all receiving parties in writing. Receiving parties shall
thereafter treat the information in accordance with the proper level of designation.

        30. If any designated material is disclosed to any person contrary to the terms of this Protective
Order or other than in the manner authorized by this Protective Order, outside counsel and the party
learning of the disclosure must immediately bring all pertinent facts relating to such disclosure to the
attention of the designating party, and without prejudice to the rights and remedies of the designating
party, make every effort to retrieve the improperly disclosed material and to prevent further
unauthorized disclosure on its own part and further unauthorized use and disclosure on the part of the
recipient of such information or material.

                               NON-PARTY USE OF THIS PROTECTIVE ORDER

        31. A nonparty producing information or material voluntarily or pursuant to a subpoena or a
court order may designate such material or information in the same manner and shall receive the same
level of protection under this Protective Order as any party to this lawsuit.

        32. A nonparty’s use of this Protective Order to protect its CONFIDENTIAL or HIGHLY
CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY material does not entitle that nonparty access to
CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY material produced by any
party in this case.

        33. Where a subpoena, deposition question, or discovery request, such as a party interrogatory
or document request under Federal Rule of Civil Procedure 33 or 34, calls for otherwise discoverable
information that is held by a party or non-party to whom it is directed under obligations of
confidentiality owed to another, and the party or nonparty to whom the subpoena, deposition question,
or discovery request is directed refuses to provide such documents or information on that ground, the
following procedures shall apply. If the discovery request is directed to a party, that party:

                 (a) Shall promptly, and no later than five (5) calendar days after expiration of the
                 obligation to provide such otherwise discoverable information, identify to the party
                 seeking the documents or information the name and address of each person or entity
                 whose confidentiality interests are implicated by the discovery request;




                                                     13
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 14 of 17



                  (b) Shall promptly provide to each such person or entity whose confidentiality interests
                  are implicated: (i) Notice of its intention to disclose documents or information held
                  under obligations of confidentiality; and (ii) A copy of this Protective Order; and

                  (c) The party from whom such discovery is sought shall within ten (10) calendar days
                  after expiration of the obligation to provide such otherwise discoverable information
                  either (i) disclose in compliance with this Protective Order any responsive documents or
                  information held under obligations of confidentiality to such person, or (ii) move for or
                  obtain a protective order in this Court within that time. In the event the party moves for
                  a protective order, the documents or information may be withheld from production
                  until the motion is decided.

        34. In the case of a discovery request, subpoena, or deposition question directed to a nonparty
who timely objects to disclosure of such documents or information on the grounds that it implicates a
confidentiality obligation owed to another, such discovery shall not be had unless and until the party
propounding such request shall obtain an order compelling disclosure of such documents or information
from this Court, or in the case of third parties not subject to this Court’s in personam jurisdiction, from a
court of competent jurisdiction.

                                        CONCLUSION OF LITIGATION

        35. Absent a court order or written permission of the disclosing and designating party or parties,
and unless otherwise stated in another provision in this Protective Order, all provisions of this Protective
Order that restrict the disclosure or use of information shall continue to be binding after the conclusion
of this action.

        36. Upon written request by the disclosing or designating party or parties after the conclusion of
this litigation and all appeals therefrom, and absent a court order to the contrary (a) all documents or
things (including transcripts) produced or exchanged in this litigation, and all copies thereof, shall be
returned to the producing party or destroyed and (b) anything (including without limitation exhibits and
attorney work product) that contains or comprises information designated as “CONFIDENTIAL
INFORMATION” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” shall be returned to the
producing party or destroyed. Each party or entity (including without limitation, court reporters) that
received or has any such documents or things, or copies thereof, shall certify in writing to counsel for



                                                      14
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 15 of 17



the producing party that it returned or destroyed, at its option, every such document and thing, and all
copies, summaries and abstracts thereof, in its possession, custody or control.

        37. Notwithstanding Paragraph 36 above, each firm having counsel of record may retain for
archival purposes one copy of all pleadings, papers filed with the Court, written discovery requests,
deposition transcripts, transcripts of court proceedings, correspondence and work product, including
portions designated as “CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL – OUTSIDE
COUNSEL’S EYES ONLY,” subject to the continuing obligations of all other provisions of this Protective
Order, and provided that nothing in said archival copy shall be disclosed to anyone other than that
counsel’s partners, associates or employees.

                                              MISCELLANEOUS

        38. The parties agree that where a document production request seeks production of an
attorney-client privileged communication between a party and its litigation counsel that was
communicated on or after the date this action was filed, the party responding to the request need not
list such documents on its privilege log.

        39. Nothing in this Protective Order shall be construed to prevent a designating party from
seeking such further provisions regarding confidentiality as may be appropriate, prior to disclosure,
through negotiations with counsel or, if such negotiations are not successful, by motion to the Court.

        40. Nothing in this Protective Order shall be construed as a waiver by a party of any objections
that might be raised as to the admissibility at trial of any evidentiary materials.

        41. Nothing in this Protective Order shall bar or otherwise restrict counsel to the parties from
rendering advice to their clients with respect to this litigation and, in the course thereof, referring to or
relying upon examination of information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL –
OUTSIDE COUNSEL’S EYES ONLY pursuant to this Protective Order, so long as no portion of the content
of the information so designated is disclosed.

        42. Nothing in this Protective Order precludes any party or producing entity from seeking a
further Protective Order for any particularly sensitive information as to which such party or producing
entity believes this Protective Order insufficiently protects. Nothing in this Protective Order precludes
any party or producing entity from seeking relief as to this Protective Order or portions thereof for good




                                                      15
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 16 of 17



cause shown. All parties are subject to the continuing jurisdiction of this Court to modify and interpret
this Protective Order.

        43. If a third party, another court or an administrative agency, subpoenas or orders production
of documents or information designated for protection under this Protective Order which a party has
obtained under the terms of this Protective Order, such party shall promptly notify the party or other
person who designated the document of the pendency of such subpoena or order.

        44. The United States District Court in which this action was filed is responsible for the
interpretation and enforcement of this Protective Order, and all disputes concerning CONFIDENTIAL or
HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY material produced under the protection of this
Protective Order shall be resolved by this Court.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



_____/s/ John J. Skinner, Jr.__________                   ______/s/ Gerry Grunsfeld________________
John J. Skinner, Jr.                                      Gerry Grunsfeld
LAW OFFICES OF JOHN J. SKINNER, JR.                       LAZAR GRUNSFELD ELNADAV LLP

1740 Broadway, 15th Floor                                 1795 Coney Island Avenue
New York, N.Y. 10019                                      Brooklyn, N.Y. 11230
Telephone: 917.674.2612                                   Telephone: (718)947-7476
jskinner@jskinnerlaw.com                                  gerry@lgelaw.com

Attorney(s) for Plaintiff Big Mozz, Inc.                  Attorney(s) for Defendant Big Stick Willy’s



PURSUANT TO STIPULATION, IT IS SO ORDERED.



        $XJXVW 2021
DATED: ___________,                                       ______________________________________
                                                          ROBERT W. LEHRBURGER
                                                          UNITED STATES MAGISTRATE JUDGE




                                                    16
         Case 1:21-cv-03336-RWL Document 28 Filed 08/16/21 Page 17 of 17



                                                     EXHIBIT A

                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


------------------------------------------------------
Big Mozz, Inc.,                                        )
         Plaintiff,                                    )
                                                       )
v.                                                     )    Civil Action No. _1:21-cv-3336-PGG-RWL_
                                                       )
Big Stick Willy’s,                                     )
         Defendant.                                    )
------------------------------------------------------
                 AGREEMENT TO BE BOUND BY CONFIDENTIALITY STIPULATION & ORDER

         I, ____________________________, declare and say that:

       1. I am employed as a/an _____________________________________________ by
__________________________________________________________________________________.

       2. I have read the Confidentiality Stipulation & Order (“Protective Order’) entered in the above-
captioned civil action and have received a copy of the Protective Order.

        3. I promise that I will use any and all information designated “CONFIDENTIAL INFORMATION,”
as defined in the Protective Order, given to me only in a manner authorized by the Protective Order, and
only to assist counsel in the litigation of this matter.

       4. I promise that I will not disclose or discuss information designated “CONFIDENTIAL
INFORMATION” with anyone other than the persons authorized under Paragraph 12 of the Protective
Order.

        5. I acknowledge that, by signing this agreement, I am subjecting myself to the jurisdiction of the
United States District Court in which the above-captioned civil action is proceeding with respect to
enforcement of the Protective Order.

        6. I understand that any disclosure or use of information designated “CONFIDENTIAL
INFORMATION” in any manner contrary to the provisions of the Protective Order may subject me to
sanctions for contempt of court.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated: ____________, 2021

                                                                _______________________________________


                                                           17
